Citation Nr: 1412955	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.

2.  Entitlement to an initial rating higher 20 percent for herniated disc at L4-5 and L5-S1.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as due to a service-connected disability.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1976, November 1989 to June 1990, June 1990 to May 1991, June 1991 to January 1992, May 1992 to February 1993 and February 1993 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2013 by the undersigned Veterans Law Judge.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to an effective date earlier than September 3, 2008 for the grant of service connection for herniated disc at L4-5 and L5-S1 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2013 Representative Statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for a sleep disorder, entitlement to service connection for a left shoulder disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  

2.  The Veteran's herniated disc at L4-5 and L5-S1 is not manifested by a forward flexion of the thoracolumbar spine actually or functionally limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  The Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's acquired psychiatric disorder is proximately due to or aggravated by his herniated disc at L4-5 and L5-S1.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an initial rating higher than 20 percent for herniated disc at L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

3.  The criteria for an initial rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).

4.  Service connection for an acquired psychiatric disorder, as secondary to herniated disc at L4-5 and L5-S1, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the Veteran's increased rating claims, the Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, the Board is granting the Veteran's claim for service connection for an acquired psychiatric disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for this issue, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, Social Security records and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Initial Ratings

The Veteran is seeking increased initial ratings for his service-connected hypertension, herniated disc at L4-5 and L5-S1, and right lower extremity radiculopathy.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in an April 2010 rating decision, at which a rating of 10 percent was assigned, effective May 2009.  The Veteran seeks an initial rating higher than 10 percent for his hypertension.  

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Treatment records were reviewed and document ongoing treatment, the form of prescription medication, for hypertension.  In May 2009, the Veteran's blood pressure was 134/86, as reported in a VA outpatient note.  A Social Security physical examination from September 2009 noted a blood pressure of 120/80.  A VA outpatient record from October 2009 noted a blood pressure of 121/79.  In April 2010, his blood pressure was 139/80.  See April 2010 VA treatment note.  A private examination from October 2010 indicated a blood pressure of 100/72.  A VA treatment note from January 2011 reported a blood pressure of 120/76.  In April 2011, his blood pressure was 116/77.  See April 2011 VA treatment note.  In February 2012, his blood pressure was 110/65.  See February 2012 VA treatment note.  A VA outpatient record from August 2012 noted a blood pressure of 116/83, and that the Veteran's blood pressure was well controlled.

The Veteran was afforded a VA examination in January 2013.  The examiner noted that the Veteran's average blood pressure readings were 120/80.  The Veteran denied chest pain, shortness of breath, headaches, dizziness or urinary symptoms.  It was noted that the Veteran was taking continuous medication for his hypertension.  The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Three readings were taken:  124/90, 120/91, and 125/91.  The examiner noted that the Veteran's hypertension did not affect his ability to work.

As stated previously, to warrant the next higher rating of 20 percent, the Veteran must have a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no evidence of blood pressure readings at those levels.  In fact, VA treatment notes indicate that the Veteran's blood pressure is well 
controlled on medication.  As such, the Board finds that the Veteran's current rating of 10 percent appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 20 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 110 or more or a systolic level of 200 or more. 

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension and denied any urinary involvement and/or additional symptoms such as headaches or chest pain.  See January 2013 VA examination.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

B.  Entitlement to an Initial Rating Higher than 20 Percent for Herniated Disc at L4-5 and L5-S1

Service connection for a herniated disc at L4-5 and L5-S1 was granted in a March 2009 rating decision, at which a 10 percent rating was assigned, effective September 2008.  In April 2010, the rating was increased to 20 percent, effective September 2008.  

The Veteran's low back disability is rated as 20 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  He is seeking a higher rating. 

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in September 2008, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

An increased rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

The Veteran treating physician submitted a statement in October 2008.  The physician stated that the Veteran's back pain was very difficult to control, despite numerous medications and physical therapy.  The physician noted that a magnetic resonance image (MRI) from February 2008 demonstrated narrowing and desiccation of L4-L5 and L5-S1 with marked bilateral spinal neural foramen stenosis.

The Veteran was afforded a VA examination in March 2009.  The Veteran complained of intermittent low back pain, radiating along the lateral aspect of the right lower extremity down to the toes of the foot.  Pain was noted to be precipitated by walking more than one block and sitting more than 20 minutes, as well as on heavy lifting, bending, or stooping.  There were no noted bowel or bladder disturbances.  The Veteran indicated that on flare-ups his back felt stiff.  There were no noted back braces or other assistive devices and his pain was noted to not interfere with activities of daily living.  There were no incapacitating episodes in the prior year.  Examination revealed tenderness to the right of the L5-S1 level.  Range of motion was forward flexion to 80 degrees with pain starting at 50 degrees, extension to 15 degrees with pain, right lateral flexion and lateral rotation was to 15 degrees each, with pain, and left lateral flexion and rotation was to 30 degrees, with no pain.  Repetitive motion did not produce additional limitation of motion due to pain, wakens, fatigue, lack of endurance, or incoordination.  X-rays taken demonstrated mild narrowing of L4-5 and L5-S1 disk spaces.  There was also facet hypertrophy at L5-S1, indicating degenerative changes.

The Veteran had a Social Security examination in September 2009.  The Veteran complained of lower back pain, aggravated by walking, standing, lifting or bending. He also noted that he used a cane for about 2 years.  The Veteran stated he could not climb stairs.  Examination revealed moderate tenderness and spasm on paraspinalis muscle.  Ambulation was antalgic and guarding due to lower back pain.  The examiner noted the Veteran used a cane to ambulate but was able to walk without the cane with minimal difficulty.  The Veteran's forward flexion was noted to be 50 degrees, with 10 degrees of extension and 10 degrees of right and left lateral flexion.  An x-ray demonstrated lower lumbar spondylosis with associated degenerative disc disease.  

The Veteran was afforded a VA examination in January 2012.  The Veteran again noted stiffness of the back with flare-ups.  Examination revealed a forward flexion of 80 degrees, with pain starting at 50 degrees, extension to 15 degrees with pain starting at 15 degrees, right lateral flexion was to 15 degrees with pain starting at 15 degrees, left lateral flexion was to 25 degrees with pain starting at 25 degrees, right lateral rotation was to 20 degrees with pain starting at 20 degrees and left lateral rotation was to 25 degrees with pain starting at 25 degrees.  The Veteran was able to perform repetitive use testing.  It was noted that the Veteran had functional loss, consisting of pain on movement and less movement than normal.  He had localized tenderness or pain to palpation of the lumbar paravertebral area.  There was no guarding or muscle spasm.  There were no neurological abnormalities such as bowel or bladder problems.  It was noted that the Veteran had intervertebral disc syndrome but did not have any incapacitating episodes in the past 12 months.  

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a 40 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine. 

The Board notes that the evidence indicates the Veteran's forward flexion was noted to be 80 degrees, with pain starting at 50 degrees in March 2009, 50 degrees in September 2009 and again 80 degrees with pain starting at 50 degrees in January 2012.  Thus, the Board finds that the current 20 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited flexion that exist during periods of exacerbation.  At no time during the course of the appeal was the Veteran's forward flexion actually or functionally limited to 30 degrees or less nor was there favorable ankylosis of the entire thoracolumbar spine.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although the Veteran has been diagnosed with intervertebral disc syndrome, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service medical records. 

The current regulations also allow for separate neurological evaluations, and the Veteran is currently rated separately for right leg radiculopathy.  The evidence in this case does not allow for additional separate evaluations.  There was no evidence of radiculopathy in the left leg.  See January 2013 VA examination.  Additionally, the Veteran reported no bowel or bladder dysfunction in multiple VA examinations.  

For these reasons, a higher rating is not warranted based on intervertebral disc syndrome and additional separate ratings are not warranted for any neurological symptomatology.

Other medical evidence of record includes complaints and treatment of back pain at VA outpatient centers and private treatment centers.  This evidence supports the Veteran's current diagnosis, but does not provide a basis to warrant a rating higher than 20 percent under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the Board finds that the totality of the evidence indicates a 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  

In summary, the Board finds that the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested.

C.  Entitlement to an Initial Rating Higher than 10 Percent for Right Lower Extremity Radiculopathy

The Veteran was granted service connection for radiculopathy of the right lower extremity in a March 2009 rating decision, at which time a 10 percent rating was established, effective March 2009.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in March 2009.  He reported radiating pain from his low back into the lateral aspect of the right lower leg down to the toes of his foot.  Neurological examination demonstrated decreased sensation over the lateral aspect of the right leg and foot.  Muscle strength was 5/5.  There were normal ankle and knee jerks.  The Veteran was diagnosed with radiculopathy in the right lower extremity.  

In September 2009, the Veteran underwent a physical examination for Social Security.  After examination, the Veteran was diagnosed with right sciatic radiculopathy.  

During a private examination in October 2010, the Veteran's motor strength was 5/5, but his fine touch sensation was decreased in the right lower leg.  His right patella and Achilles reflexes were 1+.  He was diagnosed with right radiculopathy.  The physician noted that the Veteran has been complaining of pain and numbness in his right leg since 1991.

The Veteran was afforded a VA examination in January 2013.  Muscle strength testing was 5/5 in the right lower extremity with no muscle atrophy.  Reflexes were normal.  Lower leg/ankle and foot/toes of the right leg had decreased sensation to light touch.  Straight leg raising test was positive on the right.  The examiner noted that the Veteran had radicular pain or symptoms due to radiculopathy, including moderate intermittent pain in the right lower extremity and mild numbness of the right lower extremity.  The examiner noted that the Veteran's radiculopathy was moderate in the right leg.  

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  

The Board finds the Veteran is entitled to an initial rating of 20 percent.  Although the Veteran's symptoms appear to be sensory, during the January 2013 VA examination, the examiner specifically described the Veteran's radiculopathy as moderate, due to decreased sensation and pain.  The Veteran has been suffering from these same symptoms for many years.  As a result, the Board finds that an initial rating of 20 percent appropriately addresses the Veteran's symptoms.  A rating higher than 20 percent is not warranted because at no time during the course of this appeal has evidence indicated that the Veteran suffers from severe incomplete paralysis of the sciatic nerve.  He did not have muscle atrophy at any examinations, or loss of muscle tone and has had full muscle strength.  

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a higher initial rating of 20 percent for right lower extremity radiculopathy, based on moderate symptoms of pain and decreased sensation.

D.  Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's hypertension, lumbar disability, and radiculopathy, are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability levels and symptomatology.  The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalizations for his disabilities.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




	(CONTINUED ON NEXT PAGE)


III.  Entitlement to an Acquired Psychiatric Disorder, to Include as Secondary to a Service-Connected Disability

The Veteran seeks entitlement to an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Initially, the Board notes that the Veteran has a current diagnosis of mood disorder with depressive features and depressive disorder.  See October 2010 private examination and March 2010 VA Problem List.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.  

During the October 2010 private examination, the Veteran was diagnosed with mood disorder due to general medical conditions with depressive features.  The physician stated that the Veteran's claims file well documented that the Veteran has been diagnosed and treated for depression.  The physician noted that the Veteran's chronic back pain plays a significant role in his mood disorder.  The physician explained that the Veteran has been unable to work because of back pain, resulting in significant stressors, to include employment, financial and housing problems.  The physician noted that the Veteran feels hopelessness and helplessness, is unable to sleep well, and his socialization and daily activities are also significantly limited, as he can only sit and walk for a short period of time.  Therefore, the physician opined that it is as likely as not that the Veteran's mood disorder is secondary to his service-connected chronic lower back pain.  The Board finds this opinion to be highly probative.  As noted, this opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of examination.  There is no medical opinion to the contrary in evidence.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In summary, the weight of the evidence reflects that the Veteran's current acquired psychiatric disorder is proximately due to or aggravated by his service-connected back disability.  The Board finds that a preponderance of the evidence supports the claim for service connection for an acquired psychiatric disorder, as secondary to herniated disc at L4-5 and L5-S1.  See 38 C.F.R. §§ 3.303, 3.310 (2013).

ORDER

Entitlement to an initial rating higher than 10 percent for hypertension is denied.

Entitlement to an initial rating higher than 20 percent for herniated disc at L4-5 and L5-S1 is denied.

Entitlement to an initial rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, as secondary to herniated disc at L4-5 and L5-S1, is granted.


REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, a left shoulder disorder and entitlement to TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  

First, the Board notes that the Veteran has asserted that his sleep disorder is secondary to his service-connected disabilities.  On remand, the Veteran should be given notice of the requirements for establishing service connection on a secondary basis to comply with the VCAA.  Furthermore, the Veteran has not yet been afforded a VA examination for his claimed sleep disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed disorder.  

In January 2011, the RO issued a rating decision that denying entitlement to service connection for a left shoulder disorder and entitlement to TDIU.  In February 2011, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claim of a sleep disorder, as secondary to a service-connected disorder.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473. 

The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain and associate with the claims file all relevant updated treatment records.

3.  Afford the Veteran a VA examination for a sleep disorder.  All current sleep disorders, to include sleep apnea, should be diagnosed.

For each disorder diagnosed, based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's sleep disorder is causally or etiologically due to service; and,

b)  that the Veteran's sleep disorder is proximately due to or aggravated (beyond the natural progression) by a service-connected disability.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The RO should issue an SOC with respect to the issues of entitlement to service connection for a left shoulder disorder and entitlement to TDIU.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

5.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


